Citation Nr: 0626426	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-28 631A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a disability of the 
left hand and wrist.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran contends that, on August 1, 1945, he was involved 
in an aircraft crash while working as an instructor pilot at 
the Jackson Naval Air Station.  The aircraft crashed into St. 
John's River.  The veteran reportedly injured his left hand 
and wrist in that incident and was treated at sick bay.  His 
"flying status" was reinstated three days thereafter.  At 
this juncture, the Board notes evidence indicating the 
veteran's active service as a fighter pilot and receipt of 
citations for such activity along with a photocopy of a 
flight log noting that his airplane had crashed on August 1, 
1945.   

The record does not reflect that there has been an effort to 
obtain additional service medical records specific to 
treatment at sick bay after the accident.  In his July 2003 
application for benefits, the veteran reported he was treated 
at the U.S. Naval Hospital in Jacksonville, Florida.  An 
attempt should be made to obtain missing service medical 
records.       

In addition, of record is a September 2005 statement from Dr. 
N. Ozer, a private physician (internist), which includes an 
opinion that etiologically links the claimed left wrist and 
hand disability to the reported 1945 accident.  Therein, Dr. 
Ozer stated that he had treated the veteran since October 
2003, and that the veteran consistently had complained of 
left wrist pain and swelling.  Thus, presumably, his 
treatment records include information about the claimed 
disability.  On remand, a complete set of Dr. Ozer's 
treatment records should be obtained.          

Finally, the veteran should be scheduled for a VA 
compensation and pension (C&P) examination to determine the 
nature and etiology of the claimed left hand and wrist 
disability.

The following actions are directed on remand to the RO via 
the Appeals Management Center in Washington DC:

1.  Advise the veteran that he may submit 
any evidence or information, be it lay or 
medical, that pertains to his left 
wrist/hand disability.  Also advise him 
that, if any such evidence or information 
exists, but he desires VA assistance in 
obtaining them, then he must provide VA 
enough information about the persons or 
entities with custody thereof to enable VA 
to assist him in developing his claim.  If 
he desires such help, then ask him to 
execute appropriate records release forms.  

2.   Contact the Jacksonville, Florida, 
U.S. Naval Hospital and obtain any medical 
records that may be at that facility 
detailing treatment  the first few days of 
August, 1945.  Document inquiries made to, 
and responses from, the facility.  If 
there is no response to an inquiry, then 
take appropriate, reasonable follow-up 
action to obtain the missing records.  Any 
negative response, or determination that 
no such records exist or that the records 
cannot be located, should be documented. 
   
3.  Obtain complete copies of Dr. N. 
Ozer's treatment records.   

4.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

5.  After completing the above, schedule 
the veteran for an orthopedic examination 
of the veteran's left hand and wrist.  
Make the entire claims file, which should 
include new evidence obtained consistent 
with the above directives and a complete 
copy of this remand order, available to 
the examiner.  

Ask the examiner to consider the veteran's 
medical history as documented in the 
claims file, examine the veteran, conduct 
indicated tests, and then diagnose the 
veteran with any left hand and/or wrist 
disability (or disabilities) presently 
manifested.  The examiner is asked to 
specifically opine, for each diagnosis 
given, whether it is at least as likely as 
not (by a probability of 50 percent or 
more), that any current disability is 
etiologically related to active duty and 
specifically, the aircraft accident that 
occurred  on August 1, 1945.  If any 
etiology opinion cannot be given without 
resorting to conjecture or speculation 
(that is, cannot be stated to a reasonable 
degree of medical certainty), then the 
examiner should state so and explain why.  
The examiner should state in his or her 
examination report that the claims file 
was reviewed.

6.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue an 
updated Supplemental Statement of the Case 
(SSOC) that includes a summary of all 
evidence added to the record after the 
issuance of the last SSOC dated in 
February 2006, and all governing laws and 
regulations.  Provide the veteran and his 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He also has the right to submit additional evidence 
and argument on the matter(s) remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

